Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 1 of 9

CX Hair A
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 2 of 9

EXHIB T/DeA ET

UNITED STATES DISTRICT Court
DISTRICT GE Minne soTA

 

PAUL WANSMEIER,
Case Ne,
Plann fe;
v, COMPLAINT,
TJOuN DOE, | JURY TRIAL DEMANDED
Defendant:

 

Plamtife Paul Hans ever (“Plainti€¢ ") hereby files This
Complaint requesting damages and Njunctive relief) and alleges as follows:

NATURE OF CASE

|, P aintiPe files this achon for copyright fragment uundev~
the United) States Copyriqit Act and 4 related claim under tka Computer
Froud and Abuse Act +o combat wlohn Docs visletion of Planh@e S
right Under fedoral law,

THE PARTIES

2, Plaintill Paul Hensmeer is a Natural Person and is
Ex, A Odl
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 3 of 9

Exvi8 ir /DRAET

GN inmate. at Sandstone Pedovy Correctional Pustitwian tn
Sandstone, Minnasota,

3, Defendant Jon Doe's lege. vane is unknown to Plo inti Re
Tastend, Defendant is known to Plante only by an Trtenet Frise
(“Te t) address , which IS a unique Aumbor that is assigned to dewces,
Such os Computers | which are connected to the Lintenter: Plage
Cannot ascertain Ne fondonts leqal Name wctheut conducting limited drcavy

JURISOKTION ANO Venue

4, This Court has Subject Matter jurisdiction over Le clams
in. this action Pursuant to dS (1.5.6. e i331 (actions arising ander He
laws of the United States) and 28 S.C, 3 (33RG) Cachan
anvaing tunder Gin het of Congiess pelating to copyrgts),

5, This Premature to evaluate issies of persai| jucesdichos and
\Jenug ast atime hon Defendant hes Not heen, idontfied and his coirtacts
uct This Drstict Canot be properly cua lintel, Plast? wil| address
Issues of persona! wrisdicten When Jaf Da Person Whe has beer nated as
a Neferd ant raises a challenge ty sora jurrsdichen or Yyeiue,

Absent a challange j 1S506s releching to persotal jusisdicdion and Venue, wi (I
he iessaaasd

( wtenbonc ly (fe blan K |

ly A nwa
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 4 of 9
EXHIBIT DRAFT
ALLEGATIONS Common To ALL COUNTS

6. MHached GS Exchibit A herate is OW assignwnent ot rights in qa
| Copyrighted Video (the "Video ll to Plainh€é,

4, Plointif¢ retained RIN inves oetor to conduct Gun enter cement
invesh ution siwilar to thet usa by +he Copyme ht holders iy Olan tbs,
vs Lunn Phots Co, 23 F.3d 1345 (Sth Cin” 1944) and Melibu Media vy
Thal, No. S=cv= (WOR, Doig WE #240764 (M0, TL Dec. 15,

Lote),

x, Specifically ; Pl cantifl's investigator peated a torrent file to a hotorous
digital piracy website. WNeferdent downloaded the torrent file and spened it in
special(aed software, whch resulted in Defendant Recessing Plaintif 5
Compuer Systems, which Plawh leases frm & thaed-porty j and papi the
Video, An exce rpe of the computer le documenhng Defendants unactharized
access of Plamhfes Computer is shal tg G&bit BR hevebo.

4, M Char downlooding the Video } Nefendaat Provided Copies af the video
tp third puthes

(0, Exhiloit Chere identifies the \P address Defendant used a
the date aad tine of Defendants use,

Ih, Plaisb® has incuvted Over 45,000 in costs in responding to Defendants
ofkenses,
Ex. A 002
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 5 of 9
EXHIBIT /DRAFT
COUNT TL ~ COPYRIGHT TWFRINGE MENT

(2, Plaintige hereby incorporates ly reference @ach anc) every allegehon
Contained in the Preceding Parnaraphs as if Fully set forth hevein.

3, Defordant's conduct infinn ges Upon PlainhftS excluswe Peglnts oF
beprroducdt an ond distrbuhin that are bratveted under +e Copyright Aci,

(Y. Defendant knew or hac! coryhuchue knowtedge thet his acds Coashtuded
Cepyraht infiribgernce

I5. Defendants conduct twos willful uithin the Ineading of +e Copynglt
Act: intentional, and wth indifference ty Ploinntes rigs,

16. Plaintiff hos been damaged by Defendants conduct, meluding but
Nat limited to conownic and PePuedasrer losses. Plamnkee comiaves ‘to be di ed by
ch conduct and hes na adequate remedy at law to Compensete ‘he Ph r?€
for all of to poss, hte datrages Stemming Frow he Delordants Conduct.

(4. Pl aintice reserves th night to elect te recover Satter daveses,
As Defendant's infringement was intentional and ontlful, Plaintife is entitled
to a award of Statutory Cainages; exemplary damages ; ccttorney »! fees, and
The costs of suit,

Cintenticnally loge blink}

Cy, A 04
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 6 of 9
Evi iecr /ORAFT
Count Tr - ComeureR FRAUD AND ABUSE AcT

\S, Plaintit¢ hereby incorporates hy reference ech and uae
Hille quten Coxtuned An the. preceding Pamaraphs ax if fully set forth herein.

\4, Defendant intouhonally btcessed Plainhfls Computer and downloaded a
Computer file Compnaitg Hho ites

20, [Defendant (as not duthonred 18 access Planhier's Commuber

Ql. Plawhees Covmputer {5 & protected Computer that iets tere bby

Conpoee ,

22. Dofendant's hoes. Conduct Zain Plaihte to inclu Over TS,00d
Wn Costs foe Pespond ing to Defendant 9 offenses, wathin A one year pened

Cunbewh orally foPt blank |

Ex, A 005
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 7 of 9
Cypistr /ORAET
JURY DEMAND
23, Plante demands a jury tnal on all issues so tnable,
PRAYER FoR RELIEF
WHEREFORE, PlasnhO respecttvily requests Judgment and retoP os Gllews?

) Ludqiant cqeinst Defendant that he hoo on) willfully infhaged Plainh fs
ria fede registered Copyndits pursuant to IF [1.5.6 8 Sol j and b) bibrune
Im yyned Plawhte by Ho tots and corduct set forth m this Complaint }

Dd) Jodawent iw favor of the Plante anounst Defendant for ache
damages or statuhory damages pursuant F USC. é 504, at Plantes electon In
an awouwt to be ascertaned ot tral j

3) Ar order of impounded under IF LIC, 3§ 503 + 304 (4)
Imp oundia all wfinaging Copies of PlanhCe's gudievisual Works ; Pheteqie pho Or
oer Woelvrwls j whazh dre in Detendant 5 PomSed5 (on or wade ix éents| j

a On Count Lt; an order probing (Nedendaat from accessing
Plawhtts Computers and an aware of compensatory damages J

s) Judamok ian fryer of Plante agaust Detendaat aunrding

Plain his attorneys fees [v4 akon expenses (including foes and Costs of
expert witnosses) and other Casts of this action ) and

=. A 006
Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 8 of 9

Ext Bir /DRarr

G) Judgment \"\ favor ot Plante hgevnst Defendant aumrding
Plarwhee de claratory amd WA |unetno or oto equ table relief as nay Le
yh and warranted (ander Ho Croumatane

Respect tu li 4 Subm Hed),

 

\Dabed !
([stqnohie block]

EG. A oF
~ Case 1:20-cv-01410-UNA Document 1-1 Filed 05/26/20 Page 9 of 9

Ex (8 T/ORAET
Exhbih A

Cassi qninent CAA tsp ment _]

Exhibit B

Ce opuiber l, a

xh ly it C

Cte aod r2ss_|

GC. A cor
